Exhibit 10.1

 



[image_001.jpg] 

 

 

3000 John Deere Road, Toano, VA 23168

Phone: (757) 566-7473 ● Fax (757) 259-7293

www.lumberliquidators.com

   



 

 

 

November 7, 2016

 

Mr. Dennis R. Knowles

 

RE:Offer letter

 

Dear Dennis:

 

On behalf of the Board of Directors of Lumber Liquidators, I am pleased to offer
you the position of Chief Executive Officer of Lumber Liquidators Holdings, Inc.
(“Lumber Liquidators” or the “Company”). The details of the offer are as
follows:

 

·Title: Chief Executive Officer

 

·Location: Toano, Virginia

 

·Effective Date: November 9, 2016

 

·Terms: All terms of your Offer Letter of Employment dated February 23, 2016
shall remain in full force and effect except as modified as set out below, which
terms shall become effective as of the Effective Date.

 

·Annual Base Salary: $625,000.00

 

·Incentive Plan: You will be eligible to participate in the Annual Bonus Plan
for Executive Management (the “Bonus Plan”). Your 100% target payout under the
Bonus Plan will be equal to 100% of your annual base salary, with the
opportunity to earn a maximum of 200% of your payout based on Lumber
Liquidators’ performance against certain financial objectives.

 

·Equity Grants: The issuance of any additional equity grants will be reviewed by
the Compensation Committee of the Board of Directors during the Q1 2017 review
process for equity grants. Any such grants shall be at the sole discretion of
the Board of Directors.

 

·In your role as CEO, the Board of Directors will consider appointing you to
join the Board, subject to required approvals, at the effective time of the
current CEO’s resignation from the Board.  Should you serve on the Board, in
accordance with the Corporate Governance Guidelines and Article III, Section 4
of the Company’s Bylaws, you agree to promptly tender your resignation from the
Board in the event that you are no longer serving as the Company’s CEO.  

 



   

 

 

If you have questions regarding any of the above, please feel free to contact
me.

 

Congratulations on your new role. We look forward to working with you to further
our success.

 

Sincerely,

 

/s/ Nancy M. Taylor

 

Nancy M. Taylor

Chairperson

 

 

 

ACKNOWLEDGEMENT and AGREEMENT:  As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents.  I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, in addition to other remedies
available to Lumber Liquidators, any monies owed for reimbursement of expenses
or other sums pursuant to this letter or the Offer Letter dated February 23,
2016 may be deducted from any amounts owing to me.

 

 

 

Signature: /s/ Dennis R. Knowles Date:   November 7, 2016     Dennis R. Knowles
   

 

 

 



 2 

